Exhibit 10.1
NOTE: This Performance Restricted Stock Unit Award Agreement is applicable to
performance restricted stock unit awards made to members of the Managing
Committee (“Participants”) of U.S. Bancorp (the “Company”) on
                    . These performance restricted stock unit awards have the
terms and conditions set forth in (a) each Participant’s award summary (the
“Award Summary”), which can be accessed on the Morgan Stanley Smith Barney
Benefit Access Website at www.benefitaccess.com, and (b) the form of Exhibit A
hereto (which will be completed to include all information called for therein)
(the “Completed Exhibit A”) provided to such Participant as soon as
administratively feasible following the date on which the award is made. The
Award Summary may be viewed at any time on this Website, and the Award Summary
may also be printed out. In addition to the individual terms and conditions set
forth in the Award Summary and the Completed Exhibit A, each performance
restricted stock unit award will have the terms and conditions set forth in the
form of Performance Restricted Stock Unit Award Agreement below. As a condition
of each performance restricted stock unit award, Participant accepts the terms
and conditions of the Performance Restricted Stock Unit Award Agreement, the
Award Summary and the Completed Exhibit A.
U.S. BANCORP
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT, together with the Award Summary and the Completed Exhibit A
which are incorporated herein by reference (collectively, the “Agreement”), sets
forth the terms and conditions of a performance restricted stock unit award
representing the right to receive shares of common stock of the Company, par
value $0.01 per share (the “Common Stock”). The Agreement is issued pursuant to
the Plan and is subject to its terms. Capitalized terms that are not defined in
the Agreement shall have the meaning ascribed to such terms in the Plan.
The Company and Participant agree as follows:
1. Award
Subject to the terms and conditions of the Plan and the Agreement, the Company
grants to Participant a performance restricted stock unit award entitling
Participant to the number of performance restricted stock units (the “Units”)
equal to the “Target Award Number” set forth in Participant’s Award Summary
(such number of units, the “Target Award Number”). The Target Award Number shall
be adjusted upward or downward as provided in the Completed Exhibit A. The
number of Units that Participant will receive under this Agreement, after giving
effect to such adjustment, is referred to herein as the “Final Award Number.”
Each Unit represents the right to receive one share of Common Stock, subject to
the vesting requirements and distribution provisions of this Agreement and the
terms of the Plan. The shares of Common Stock distributable to Participant with
respect to the Units granted hereunder are referred to as the “Shares.”
Participant’s Award Summary sets forth the date of grant of this award (the
“Grant Date”). The Completed Exhibit A sets forth (a) the performance period
over which the Final Award Number will be determined (the “Performance Period”),
and (b) the date on which the Final Award Number will be determined (the
“Determination Date”).
2. Vesting; Forfeiture
(a) Time Based Vesting Conditions. Subject to the terms and conditions of the
Agreement, the Units shall vest in installments on the dates set forth in the
Participant’s Award Summary (each such date, a “Scheduled Vesting Date”), if the
Participant remains continuously employed by the Company or an Affiliate of the
Company until any such Scheduled Vesting Date. Except as otherwise provided in
the Agreement, if Participant ceases to be an employee of the Company or any
Affiliate prior to vesting of any Units in accordance with the Award Summary,
all of Participant’s unvested Units shall be immediately and irrevocably
forfeited.

 

 



--------------------------------------------------------------------------------



 



(b) Continued Vesting Upon Separation From Service Due to Retirement or
Disability. If Participant has a Separation From Service (as defined in
Section 11) with the Company or any Affiliate by reason of Disability (as
defined in Section 11) or Retirement (as defined in Section 11), the Units shall
not be forfeited, but shall continue to vest on the Scheduled Vesting Dates in
accordance with Participant’s Award Summary as though such Separation From
Service had never occurred, so long as the Participant has at all times since
the Grant Date complied with the terms of any confidentiality and
non-solicitation agreement between the Company or an Affiliate and the
Participant.
(c) Acceleration of Vesting Upon Death. If Participant ceases to be an employee
by reason of death, or if Participant dies after a Separation From Service with
the Company or an Affiliate due to Disability or Retirement but prior to any
Scheduled Vesting Date, then the Units will become vested in accordance with
this Section 2(c). If such death occurs prior to the last day of the Performance
Period, a number of Units equal to the Target Award Number will vest upon
Participant’s death. If the death occurs on or after the last day of the
Performance Period, then a number of Units equal to the Final Award Number will
vest upon Participant’s death. Notwithstanding the foregoing, such accelerated
vesting shall occur only if the Participant has at all times since the Grant
Date complied with the terms of any confidentiality and non-solicitation
agreement between the Company or an Affiliate and the Participant.
(d) Acceleration of Vesting Upon Qualifying Termination. Notwithstanding the
vesting provisions contained in Sections 2(a) through (c) above, but subject to
the other terms and conditions of this Agreement, if Participant has been
continuously employed by the Company or any Affiliate of the Company until the
date of a Qualifying Termination (as defined in Section 11), then immediately
upon such Qualifying Termination, Participant shall be vested in the number of
Units determined in accordance with this Section 2(d). If the Qualifying
Termination occurs prior to the last day of the Performance Period, a number of
Units equal to the Target Award Number will vest upon such Qualifying
Termination. If the Qualifying Termination occurs on or after the last day of
the Performance Period, a number of Units equal to the Final Award Number will
vest upon such Qualifying Termination.
(e) Forfeiture on Termination of Employment for Cause and on Breach of
Confidentiality Agreement. If Participant violates the terms of any
confidentiality and non-solicitation agreement between the Company or an
Affiliate and the Participant, all of Participant’s unvested Units shall be
immediately and irrevocably forfeited. If Participant’s employment with the
Company is terminated for Cause (as defined in Section 11), all of Participant’s
unvested Units shall be immediately and irrevocably forfeited. Upon forfeiture,
Participant shall have no rights relating to the forfeited Units (including,
without limitation, any rights to receive a distribution of Shares with respect
to the Units and the right to receive dividend equivalents).
3. Distribution of Shares with Respect to Units
Subject to the restrictions in this Section 3, following the vesting of Units
and following the payment of any applicable withholding taxes pursuant to
Section 8 of this Agreement, the Company shall cause to be issued and delivered
to Participant a certificate or certificates evidencing Shares registered in the
name of Participant or in the name of Participant’s legal representatives,
beneficiaries or heirs, as the case may be, as follows:
(a) Scheduled Vesting Date Distributions. As soon as administratively feasible
following each Scheduled Vesting Date (but in no event later than 60 days
following such Scheduled Vesting Date), all Shares issuable pursuant to Units
that become vested as of such Scheduled Vesting Date (and with respect to which
Shares have not been distributed previously) shall be distributed to
Participant, or in the event of Participant’s death, to the representatives of
Participant or to any Person to whom the Units have been transferred by will or
the applicable laws of descent and distribution.

 

-2-



--------------------------------------------------------------------------------



 



(b) Qualifying Termination Distributions. As soon as administratively feasible
following a Separation From Service in connection with a Qualifying Termination
(but in no event later than 60 days following such Separation From Service), all
Shares issuable pursuant to Units that become vested as a result of such
Qualifying Termination (and with respect to which Shares have not been
distributed previously) shall be distributed to Participant. Notwithstanding the
foregoing, any Shares issuable to a Specified Employee (as defined in
Section 11) as a result of a Separation From Service in connection with a
Qualifying Termination will not be delivered to such Specified Employee until
the date that is six months and one day after the date of the Separation From
Service.
(c) Distributions Following Retirement or Disability. If a Participant has a
Separation From Service with the Company or its Affiliates due to Retirement or
Disability (so long as such Separation From Service is not in connection with a
Qualifying Termination), the distribution of Shares with respect to Units will
not be accelerated, and Shares will be distributed as soon as administratively
feasible following the applicable Scheduled Vesting Dates (but in no event later
than 60 days following any such Scheduled Vesting Date).
(d) Distributions Following Death. As soon as administratively feasible
following the death of a Participant (but in no event later than 90 days
following such death) all Shares issuable pursuant to Units that become vested
pursuant to Section 2(c) (and with respect to which Shares have not been
distributed previously) shall be distributed to Participant.
In the event that the number of Shares distributable pursuant to this Section 3
is a number that is not a whole number, then the number of Shares distributed
shall be rounded down to the nearest whole number.
4. Rights as Shareholder; Dividend Equivalents
Prior to the distribution of Shares with respect to Units pursuant to Section 3,
Participant shall not have ownership or rights of ownership of any Shares
underlying the Units; provided, however, that cash dividend equivalents shall
accrue on the Shares underlying the Units, whether such Units are vested or
unvested, if cash dividends are declared by the Company’s Board of Directors on
the Common Stock on or after the Grant Date. Participant shall be entitled to
dividend equivalents with respect to a number of Units equal to the Final Award
Number. Such dividend equivalents will be in an amount of cash per Unit equal to
the cash dividend paid with respect to a share of outstanding Common Stock. The
dividend equivalents shall be treated as earnings on, and as a separate amount
from, the Units for purposes of Section 409A of the Code. Dividend equivalents
accrued prior to the Determination Date will be paid to Participant as soon as
administratively feasible after the Determination Date (but in no event later
than 30 days following the Determination Date). After the Determination Date,
dividend equivalents will be paid to Participant with respect to unvested Shares
on the same payment dates as dividends to holders of the Common Stock are paid;
provided, however, that, in all events, any dividend equivalents paid in
accordance with this sentence shall be paid in the calendar year in which the
dividends are declared, or, if later, on or before the date that is two and
one-half months after the date on which such dividends are declared. Dividend
equivalents paid with respect to dividends declared before the delivery of the
Shares underlying the Units will be treated as compensation income for tax
purposes and will be subject to income and payroll tax withholding by the
Company.
5. Restriction on Transfer
Except for transfers by will or the applicable laws of descent and distribution,
the Units cannot be sold, assigned, transferred, gifted, pledged, or in any
manner encumbered, alienated, attached or disposed of, and any purported sale,
assignment, transfer, gift, pledge, alienation, attachment or encumbrance shall
be void and unenforceable against the Company. No such attempt to transfer the
Units, whether voluntary or involuntary, by operation of law or otherwise, shall
vest the purported transferee with any interest or right in or with respect to
the Units or the Shares issuable with respect to the Units.

 

-3-



--------------------------------------------------------------------------------



 



6. Securities Law Compliance
The delivery of all or any of the Shares in accordance with this Award shall be
effective only at such time that the issuance of such Shares will not violate
any state or federal securities or other laws. The Company is under no
obligation to effect any registration of the Shares under the Securities Act of
1933 or to effect any state registration or qualification of the Shares. The
Company may, in its sole discretion, delay the delivery of the Shares or place
restrictive legends on such Shares in order to ensure that the issuance of any
Shares will be in compliance with federal or state securities laws and the rules
of the New York Stock Exchange or any other exchange upon which the Company’s
Common Stock is traded.
7. Distributions and Adjustments
The Award shall be subject to adjustment, in accordance with Section 4(c) of the
Plan, in the event that any distribution, recapitalization, reorganization,
merger or other event covered by Section 4(c) of the Plan shall occur.
8. Income Tax Withholding
In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Participant may satisfy any applicable
tax withholding obligations arising from the receipt of Shares, or lapse of
restrictions relating to the Units, by check payable to the Company. In
addition, Participant may, at Participant’s election, satisfy the minimum
statutory withholding obligations that arise at the time of delivery of Shares
by electing to have the Company withhold a portion of the Shares otherwise to be
delivered with a Fair Market Value (as such term is defined in the Plan) equal
to the amount necessary to satisfy such obligations. The election must be made
on or before the date that the amount of tax to be withheld is determined.
9. Miscellaneous
(a) This Agreement is issued pursuant to the Plan and is subject to its terms.
The Plan is available for inspection during business hours at the principal
office of the Company. In addition, the Plan may be viewed on the U.S. Bancorp
Intranet Website in the Human Resources, Compensation section of such website.
(b) This Agreement shall not confer on Participant any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time.
(c) Participant acknowledges that the grant, vesting or any payment with respect
to this Award, and the sale or other taxable disposition of the Shares issued
with respect to the Units hereunder may have tax consequences pursuant to the
Code or under local, state or international tax laws. Participant acknowledges
that Participant is relying solely and exclusively on Participant’s own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Participant understands and agrees that any and
all tax consequences resulting from the Award and its grant, vesting or any
payment with respect thereto, and the sale or other taxable disposition of the
Shares acquired pursuant to the Award, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.
(d) It is intended that the Plan and the Agreement shall comply with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder and the provisions of this Agreement
shall be construed and administered accordingly.

 

-4-



--------------------------------------------------------------------------------



 



10. Governing Law; Venue
This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota. Any claim or action brought with respect to this Award
shall be brought in a federal or state court located in Minneapolis, Minnesota.
11. Definitions
For purposes of this Agreement, the following terms shall have the definitions
as set forth below:
(a) “Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.
(b) “Cause” shall mean:
(A) the continued failure by Participant to substantially perform Participant’s
duties with the Company or any Affiliate (other than any such failure resulting
from Participant’s Disability, as defined in Section 10(d), after a demand for
substantial performance is delivered to Participant that specifically identifies
the manner in which the Company believes that Participant has not substantially
performed Participant’s duties, and Participant has failed to resume substantial
performance of Participant’s duties on a continuous basis;
(B) gross and willful misconduct during the course of employment (regardless of
whether the misconduct occurs on the Company’s premises), including, without
limitation, theft, assault, battery, malicious destruction of property, arson,
sabotage, embezzlement, harassment, acts or omissions which violate the
Company’s rules or policies (such as breaches of confidentiality), or other
conduct which demonstrates a willful or reckless disregard of the interests of
the Company or its Affiliates; or
(C) Participant’s conviction of a crime (including, without limitation, a
misdemeanor offense) which impairs Participant’s ability substantially to
perform Participant’s duties with the Company.
(c) “Change in Control” shall mean any of the following events occurring after
the date of this Agreement, but only if such event also constitutes a change in
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of
Section 409A of the Code:
(A) The acquisition by any Person (as defined in Section 11(f))of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either (1) the then outstanding shares of Common Stock (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this clause (A), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by a
subsidiary of the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or a subsidiary of the Company (a
“Company Entity”) or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clause (i), (ii) or (iii) of this clause (A); or
(B) Individuals who, as of the Grant Date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in paragraph (C) of this Section 11(c)) with one or more entities
that are not Company Entities or (3) any director who serves in connection with
the act of the Board of Directors of increasing the number of directors and
filling vacancies in connection with, or in contemplation of, any such Business
Combination; or

 

-5-



--------------------------------------------------------------------------------



 



(C) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or
(D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(d) “Disability” means leaving active employment and qualifying for and
receiving disability benefits under the Company’s long-term disability programs
as in effect from time to time.
(e) “Notice of Termination” means a written notice which sets forth the date of
termination of Participant’s employment.
(f) “Person” means person as defined in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act.
(g) “Qualifying Termination” means:
(A) Participant’s Separation From Service with the Company and its Affiliates as
a result of the Company’s termination of Participant’s employment for any reason
other than Cause within 12 months following a Change in Control; provided,
however, that any such Separation From Service shall not be a Qualifying
Termination if Participant has been notified in writing more than 30 days prior
to the Announcement Date that Participant’s employment with the Company is not
expected to continue for more than 12 months following the date of such
notification, but only if Participant’s employment with the Company is
terminated (and employee experiences a Separation From Service) within such
12 month period; and provided further, however, that any such Separation From
Service shall not be a Qualifying Termination if Participant has announced in
writing, prior to the date the Company provides Notice of Termination to
Participant, the intention to terminate employment, subject to the condition
that any such termination by the Company prior to Participant’s stated
termination date shall be deemed to be termination by Participant on such stated
date unless termination by the Company is for Participant’s gross and willful
misconduct;
(B) Participant’s Separation From Service with the Company and its Affiliates as
a result of Disability within 12 months following a Change in Control; or

 

-6-



--------------------------------------------------------------------------------



 



(C) Participant’s Separation From Service with the Company and its Affiliates
(other than as a result of Participant’s termination of employment by the
Company for Cause) within 12 months following a Change in Control, if, at the
time of the Change in Control, such Participant is age 59 1/2 or older and has
had 10 or more years of employment with the Company or its Affiliates following
such Participant’s most recent date of hire by the Company or its Affiliates.
(h) “Retirement” means termination of employment (other than for gross and
willful misconduct) by a Participant who is age 59 1/2 or older and has had 10
or more years of employment with the Company or its Affiliates following such
Participant’s most recent date of hire by the Company or its Affiliates.
(i) “Separation From Service” means a Participant’s separation from service with
the Company and its affiliates, as determined under Treasury Regulation section
1.409A-1(h)(1), provided, that the term “affiliate” shall mean a business entity
which is affiliated in ownership with the Company and that is treated as a
single employer under the rules of section 414(b) and (c) of the Code (applying
the eighty percent common ownership standard).
(j) “Specified Employee” shall mean any Participant who is a specified employee
for purposes of section 1.409A-1(i) of the U.S. Treasury Regulations, determined
in accordance with the rules set forth in the separate document entitled “U.S.
Bank Specified Employee Determination.”
MC Performance RSU Award Agreement (as approved Feb 14, 2011)

 

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
This Exhibit A to the Performance Restricted Stock Unit Award Agreement sets
forth the manner in which the Final Award Number will be determined for each
Participant.
Definitions
Capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan, the Performance Restricted Stock Unit Award
Agreement and Participant’s Award Summary. The following terms used in the text
of this Exhibit A and in the ROE Performance Matrix shall have the meanings set
forth below:
“Company ROE Maximum” means  _____%.
“Company ROE Minimum” means  _____%.
“Company ROE Result” means the ROE achieved by the Company during the
Performance Period.
“Company ROE Target” means  _____%.
“Determination Date” means the date on which the Final Award Number is
determined, which date shall not be later than 45 days after the last day of the
Performance Period.
“Final Award Number” means the “Final Award Number” determined in accordance
with this Exhibit A.
“Peer Group Companies” means the following companies:
                                        .
“Peer Group ROE Ranking Maximum” means the  _____  percentile.
“Peer Group ROE Ranking Minimum” means the  _____  percentile.
“Peer Group ROE Ranking Target” means the  _____  percentile.
“Peer Group ROE” means the ROE achieved by the Peer Group Companies during the
Performance Period.
“Peer Group ROE Ranking” means the percentile rank of the Company ROE Result
relative to Peer Group ROE.
“Performance Period” means the year ending December 31,  _____.
“ROE” means (a) net income applicable to the common shareholders of a company
during the Performance Period, divided by (b) that company’s average common
shareholders’ equity during the Performance Period.
“ROE Performance Matrix” means the ROE Performance Matrix set forth in this
Exhibit A.
“Target Award Number” means the “Target Award Number” set forth in a
Participant’s Award Summary.

 

 



--------------------------------------------------------------------------------



 



“Target Award Number Percentage” means the “Target Award Number Percentage”
determined in accordance with the ROE Performance Matrix and the related rules
set forth in this Exhibit A.
Determination of Final Award Number
Each Participant has been granted a number of Units equal to the Target Award
Number. The Target Award Number will be adjusted upward or downward depending on
(a) whether the Company ROE Result is greater or less than the Company ROE
Target, and (b) the Peer Group ROE Ranking. The Final Award Number for each
Participant will be determined by multiplying (i) the Target Award Number
Percentage by (ii) the Target Award Number. The Target Award Number Percentage
will be determined in accordance with the following ROE Performance Matrix and
the related rules below:
ROE PERFORMANCE MATRIX

                                  Target Award Number Percentage    
Company ROE Maximum or more
    — %     — %     — %
Company
                         
ROE
Company ROE Target
    — %     — %     — %
Result
                         
(Vertical Axis)
Company ROE Minimum or less
    — %     — %     — %
 
                       
 
    Peer Group   Peer Group   Peer Group
 
    ROE Ranking   ROE   ROE Ranking
 
    Minimum   Ranking   Maximum
 
    or below   Target   or above                       Peer Group ROE Ranking  
    (Horizontal Axis)

In determining the Target Award Number Percentage in accordance with the ROE
Performance Matrix, the following rules will apply:

  •   If the Company ROE Result is greater than the Company ROE Minimum and less
than the Company ROE Target, the Target Award Number Percentage on the vertical
axis will be determined by interpolation of the Company ROE Result between the
Company ROE Minimum and the Company ROE Target.

  •   If the Company ROE Result is greater than the Company ROE Target and less
than the Company ROE Maximum, the Target Award Number Percentage on the vertical
axis will be determined by interpolation of the Company ROE Result between the
Company ROE Target and the Company ROE Maximum.

  •   If the Peer Group ROE Ranking is greater than the Peer Group ROE Ranking
Minimum and less than the Peer Group ROE Ranking Target, the Target Award Number
Percentage on the horizontal axis will be determined by interpolation of the
Peer Group ROE Ranking between the Peer Group ROE Minimum and the Peer Group ROE
Target.

 

-2-



--------------------------------------------------------------------------------



 



  •   If the Peer Group ROE Ranking is greater than the Peer ROE Group Ranking
Target and less than the Peer Group ROE Ranking Maximum, the Target Award Number
Percentage on the horizontal axis will be determined by interpolation of the
Peer Group ROE Ranking between the Peer Group ROE Target and the Peer Group ROE
Maximum.

  •   After the Target Award Number Percentage on each of the vertical axis and
horizontal axis has been determined, the actual Target Award Number Percentage
will be determined by interpolation of the data points (i.e., the percentages)
set forth in the ROE Performance Matrix.

  •   In no event shall the Target Award Number Percentage be less than 25.0%.

  •   In no event shall the Target Award Number Percentage be greater than
150.0%.

The Final Award Number for each Participant shall be determined by the Committee
on the Determination Date. The Award Summary of each Participant shall be
amended to reflect the Final Award Number as soon as administratively feasible
after the Final Award Number for such Participant is determined.
Committee Determinations
The Committee shall make all determinations necessary to arrive at the Final
Award Number for each Participant. The Committee shall determine the Company ROE
Result by reference to the Company’s audited financial statements as of and for
the year ending on the last day of the Performance Period. The Committee shall
determine the Peer Group ROE Ranking by reference to publicly available
financial information regarding the Peer Companies. Any determination by the
Committee pursuant to this Exhibit A will be binding upon each Participant and
the Company.
No Fractional Units
In the event the Final Award Number is a number of Units that is not a whole
number, then the Final Award Number shall be rounded down to the nearest whole
number.

 

-3-